Appeal by the People from an order of the Supreme Court, Queens County, dated April 10, 1979, which, upon defendants’ motion to dismiss the indictment in the interest of justice, dismissed the indictment on the ground that defendants had been denied their right to a speedy trial. Order reversed, on the law, and indictment reinstated. Criminal Term erred in dismissing the indictment on a ground other than that set forth by the defendants in their motion to dismiss (cf. People v Kovzelove, 72 AD2d 608). On the facts presented in the instant record, dismissal of the indictment was not warranted in the interest of justice (see People v Clayton, 41 AD2d 204). Gibbons, J. P., Rabin, Gulotta and Cohalan, JJ., concur.